Citation Nr: 1012181	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bronchitis.

2.  Entitlement to service connection for respiratory 
disability.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
November 1966, and also had subsequent service in the Naval 
Reserve from January 1967 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, 
a statement of the case was issued in April 2007, and a 
substantive appeal was received in April 2007.

Although the Veteran requested a RO hearing in April 2007, 
he failed to report for his scheduled November 2008 hearing.

The Board notes that the Veteran previously filed a claim of 
entitlement to service connection for disability described 
as chronic bronchitis and decreased lung capacity in January 
2004, which VA acted on in a September 2004 rating action; 
therefore, a new and material evidence analysis is required.

The Board also notes that the Veteran's May 2005 claim 
specifically states that he is seeking entitlement to 
service connection for bronchitis due to an allergic 
reaction.  Although a claimant may describe only a 
particular disability in a service connection claim, the 
claim should not necessarily be limited to that disability.  
Rather, VA should consider the claim as a claim for any 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim, 
the symptoms the claimant describes, and information the 
claimant submits or VA develops and obtains in connection 
with the claim.  The United States Court of Appeals for 
Veterans Claims' has indicated that a claimant does not file 
a claim to receive benefits only for a particular diagnosis, 
but rather for the affliction his condition, however 
diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The Board observes that the Veteran has reported the 
following symptomatology: a bronchial disorder, a bacteria 
infection of the lungs or sinuses, allergic reactions to 
bacteria, decreased lung capacity, lung congestion, and 
throat irritation.  The Veteran also contends that his 
symptoms have been present since 1963.  The Veteran's 
private medical records show that he has been assessed with 
allergic rhinitis, chronic sinusitis, possible obstructive 
pulmonary impairment, asthma, and possible emphysema.  
Therefore, the Board finds that the Veteran's May 2005 claim 
encompasses all of the Veteran's current respiratory 
disabilities.  The Board has therefore described the 
underlying issue as one of entitlement to service connection 
for a respiratory disability.

The issue of entitlement to service connection for 
respiratory disability under a merits analysis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A September 2004 RO rating decision denied entitlement 
to service connection for bronchitis; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  Certain evidence received since the RO's September 2004 
rating decision is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim of entitlement to service connection for 
bronchitis and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
September 2004 rating decision, and the claim of entitlement 
to service connection for bronchitis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The request to reopen the Veteran's claim for bronchitis 
involves an underlying claim of service connection.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as 
coccidioidomycosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 
U.S.C.A. § 7105(c), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

The Veteran's request to reopen his claim was received in 
May 2005, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Historically, the Veteran filed a claim of entitlement to 
service connection for bronchitis and decreased lung 
capacity in January 2004.  In support of his claim, the 
evidence of record contained the Veteran's service treatment 
records, an August 2003 VA registry examination in 
connection with the Veteran's involvement in Project 112-
Shipboard Hazard and Defense (SHAD), and a March 2004 VA 
medical opinion.

Service treatment records document various respiratory 
complaints, including: sneezing on June 5, 1963 and April 4, 
1964; chest pains on May 13, 1963 and February 3, 1965; and 
a sore throat on February 4, 1964, August 28, 1964, and May 
25, 1966.

In a September 2004 rating decision, the RO denied 
entitlement to service connection for bronchitis and 
decreased lung capacity.  The Board notes that the RO 
ultimately found that the Veteran's service treatment 
records contained no evidence of treatment or diagnosis of 
the claimed condition, the Veteran submitted no medical 
evidence showing a diagnosis of bronchitis, and the August 
2003 VA examination found no evidence of an active pulmonary 
disease.  The Veteran was informed of the decision but he 
did not file a timely notice of disagreement.  Therefore, 
the decision became final.  38 U.S.C.A. § 7105(c).  
Accordingly, service connection for respiratory disability 
may only be considered on the merits if new and material 
evidence has been received since the time of the September 
2004 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 2005, the Veteran filed a request to reopen his claim 
for entitlement to service connection for bronchitis, 
including as due to an allergic reaction.  In support of his 
claim, the new evidence of record included service personnel 
records, private medical records, and three lay statements.

The Veteran's private medical records show he has been 
assessed with allergic rhinitis, chronic sinusitis, possible 
obstructive pulmonary impairment, asthma, and possible 
emphysema.  The lay statements contend that the Veteran has 
experienced constant problems with lung congestion and 
throat irritation.

Certain evidence submitted since the September 2004 RO 
decision is new to the record and is material, as it 
suggests that the Veteran may have a respiratory disability 
that is related to his active duty service.  As the 
Veteran's claim was previously denied due to lack of 
evidence showing a current respiratory disability and a 
chronic disability, the Board has determined that the above 
evidence is new and relates to an unestablished fact 
necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim 
of service connection for bronchitis and decreased lung 
capacity.  Therefore, the claim of service connection for 
respiratory disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of 
the underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bronchitis.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

The Veteran is seeking entitlement to service connection for 
respiratory disability, and contends that it is related his 
involvement in Project 112/SHAD.

Briefly, U.S. Department of Defense (DoD) initiated Project 
112 out of concern for the ability of the United States to 
protect and defend against potential chemical and biological 
threats.  See http://fhp.osd.mil/CBexposures/shad.jsp (last 
visited Feb. 26, 2010).  Project 112 consisted of both land-
based and sea-based tests.  Id.  The sea-based tests 
(Project SHAD) were designed to identify U.S. warships' 
vulnerabilities to attacks with chemical or biological 
warfare agents and to develop procedures to counter such 
attacks while maintaining a war-fighting capability.  Id. 
 
The Veteran is a confirmed participant in the Project 
112/SHAD database, and was aboard the USS Navarro during the 
tests Eager Belle II and Autumn Gold, which were conducted 
in February, March, May, and June 1963.  Fact Sheets for 
Eager Belle II and Autumn Gold, published by DoD's Office of 
the Assistant Secretary of Defense (Health Affairs), 
indicate that the tests released Bacillus globigii (BG), a 
biological tracer.  See 
http://fhp.osd.mil/CBexposures/pdfs/eagerbelle2_revised.pdf 
and 
http://fhp.osd.mil/CBexposures/pdfs/autumn_gold_revised.pdf 
(last visited Feb. 26, 2010).  The Fact Sheets state that 
BG, now considered to be Bacillus subtilis var. niger, was 
used as a stimulant and considered harmless to healthy 
individuals.  Id.  BG and similar Bacillus species are 
common in the environment, and are uncommon causes of 
disease.  Id.  They have been associated with acute 
infections of the ear, meninges (brain lining), urinary 
tract, lung, heart valve, bloodstream, and other body sites, 
but always or nearly always in individuals whose health has 
already been compromised.  Id.  Long-term or late-developing 
health effects would be very unlikely (except perhaps as a 
complication of the acute infection).  Id.

The Board notes that the Veteran was afforded a VA Project 
SHAD registry examination in August 2003.  The examiner 
stated that the Veteran's claims file was not available for 
review.  On examination, the Veteran's lungs were clear to 
auscultation without rales, rhonchi or wheezing or rubs and 
resonant to percussion.  An x-ray of the Veteran's chest 
revealed no acute lung infiltrates.  The examiner found the 
Veteran to have no active cardiopulmonary disease.

In March 2004, the RO requested a medical opinion and/or 
examination in connection with the Veteran's claim.  
Specifically, the RO asked whether there was a present 
medical diagnosis shown on the August 2003 VA examination 
report that could be attributed to the Veteran's claim.  In 
March 2004, a VA physician opined that the Veteran's August 
2003 VA examination report addressed all of the Veteran's 
claimed problems and answered the RO questions.  The VA 
physician stated that the Veteran's claims file was not 
accessible.

The Veteran submitted private medical records which show 
that he has been assessed with allergic rhinitis, chronic 
sinusitis, possible obstructive pulmonary impairment, 
asthma, and possible emphysema.  The Veteran also submitted 
lay statements which contend that the Veteran has 
experienced constant problems with lung congestion and 
throat irritation.

In light of the fact that the Veteran submitted private 
medical records which document a current respiratory 
disability and lay statements which suggest a continuity of 
symptomatology, the Board finds that the March 2004 VA 
opinion is no longer adequate, and that the Veteran should 
be scheduled for a VA examination.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  In addition, the Veteran's 
claims files were not reviewed by either VA clinician.  VA 
has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before 
it is inadequate.  See 38 U.S.C.A. § 5103A.

Lastly, the Veteran stated in August 2005 that relevant 
Federal civilian personnel records are missing from the 
record.  Specifically, the Veteran stated that he received 
treatment for severe congestion, eye irritation, and throat 
problems from the Navy Medical Center in Negishi, Japan.  
Additionally, the Veteran stated that he was denied 
promotions due to a "questionable sick leave record," which 
was due to severe congestion, sore/scratchy throat, and/or 
swollen/irritated eyes.  Thus, action to obtain any 
pertinent Federal civilian personnel records is appropriate 
prior to final appellate review, as such records may be 
relevant to this appeal.  See 38 C.F.R. § 3.159(c); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker 
v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from 
the Veteran, the AMC/RO should take 
appropriate action to obtain and associate 
with the claims files any Federal civilian 
personnel records relevant to the 
Veteran's claim.

2.  Then, the Veteran should be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of all 
current respiratory disabilities.  It is 
imperative that the claims folders be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

The examiner should clearly report all 
respiratory disabilities found to be 
present.  As to each respiratory 
disability which is diagnosed, the 
examiner should respond to the following:

Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the respiratory disability was 
manifested during or otherwise caused 
by the Veteran's active duty service or 
any incident therein, specifically 
including his involvement in Project 
SHAD and his exposure to Bacillus 
globigii (now considered to be Bacillus 
subtilis var. niger)?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

3.  Thereafter, the AMC/RO should read the 
examination report obtained, and ensure 
that all requested opinions have been 
answered.

4.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


